Title: To James Madison from William Lee, 6 September 1806
From: Lee, William
To: Madison, James



Sir,
American Consulate Bordeaux Sep. 6: 1806.

I have the honor to submit to you herewith a Triplicate of my returns of the entrances and clearances of American Vessels at this port from the 1st. of January to the 30th June.
Lord Lauderdale remains still at Paris but it appears little or no hopes are entertained that his negotiations will terminate in peace.  The confederacy of the north it is rumoured is nothing els than a new coalition between Russia, Prussia &c. and what gives some appearance of probability to these reports is the want of a confirmation of the ratification of the Emperor Paul to the Treaty with Russia. A considerable Army is collecting on the confines of Spain destined it is said against Portugal which country we are told is to be given up to Spain in Exchange for Navarre and Biscay and these provinces are to be united into one principality for one of the Emperor Napoleons family.  Lucien Bonaparte has lately been taken into favor and it is asserted is to be created King of the Swiss.  Jerome has just arrived in a seventy four at a small port near Brest.  He is spoken of in some circles at Paris as a fit King for Portugal.  With great respect I have the honor to remain Your Obt. St.

Wm. Lee 

